
	

113 HR 322 IH: Hunting, Fishing, and Recreational Shooting Protection Act
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 322
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mr. Miller of Florida
			 (for himself, Mr. Alexander,
			 Mr. Bachus,
			 Mr. Bishop of Utah,
			 Mrs. Black,
			 Mrs. Blackburn,
			 Mr. Bonner,
			 Mr. Boustany,
			 Mr. Broun of Georgia,
			 Mr. Cassidy,
			 Mr. Chabot,
			 Mr. Coffman,
			 Mr. Conaway,
			 Mr. Crawford,
			 Mr. DesJarlais,
			 Mr. Duncan of South Carolina,
			 Mr. Fincher,
			 Mr. Franks of Arizona,
			 Mr. Graves of Missouri,
			 Mr. Griffin of Arkansas,
			 Mr. Hanna,
			 Mrs. Hartzler,
			 Mr. Hastings of Washington,
			 Mr. Huelskamp,
			 Mr. Hunter,
			 Mr. Huizenga of Michigan,
			 Mr. Jones,
			 Mr. Jordan,
			 Mr. King of Iowa,
			 Mr. Kinzinger of Illinois,
			 Mr. Kline,
			 Mr. Latta,
			 Mr. Luetkemeyer,
			 Mrs. Lummis,
			 Mr. Matheson,
			 Mr. McIntyre,
			 Mr. Michaud,
			 Mr. Gary G. Miller of California,
			 Mr. Nugent,
			 Mr. Nunnelee,
			 Mr. Olson,
			 Mr. Palazzo,
			 Mr. Pearce,
			 Mr. Peterson,
			 Mr. Pitts,
			 Mr. Pompeo,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Kentucky,
			 Mr. Rogers of Alabama,
			 Mr. Ross, Mr. Austin Scott of Georgia,
			 Mr. Shuster,
			 Mr. Simpson,
			 Mr. Southerland,
			 Mr. Smith of Nebraska,
			 Mr. Stivers,
			 Mr. Stutzman,
			 Mr. Terry,
			 Mr. Thompson of Mississippi,
			 Mr. Thompson of Pennsylvania,
			 Mr. Thornberry,
			 Mr. Tipton,
			 Mr. Walden,
			 Mr. Westmoreland,
			 Mr. Wittman,
			 Mr. Womack,
			 Mr. Young of Alaska, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Toxic Substances Control Act to clarify the
		  jurisdiction of the Environmental Protection Agency with respect to certain
		  sporting good articles, and to exempt those articles from a definition under
		  that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Hunting, Fishing, and Recreational
			 Shooting Protection Act.
		2.Modification of
			 definitionSection 3(2)(B) of
			 the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—
			(1)in clause (v), by
			 striking , and and inserting , or any component of any
			 such article including, without limitation, shot, bullets and other
			 projectiles, propellants, and primers,;
			(2)in clause (vi) by
			 striking the period at the end and inserting , and; and
			(3)by inserting after
			 clause (vi) the following:
				
					(vii)any sport fishing equipment (as such
				term is defined in subsection (a) of section 4162 of the Internal Revenue Code
				of 1986) the sale of which is subject to the tax imposed by section 4161(a) of
				such Code (determined without regard to any exemptions from such tax as
				provided by section 4162 or 4221 or any other provision of such Code), and
				sport fishing equipment
				components.
					.
			
